Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 1/7/2022 traverses the claim objections and the 112 rejections, all of which are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. 
On page 7, Applicant alleges that Iwamura does not teach or suggest Applicant’s main substrate with only the back metal layer present on its back surface.  Applicant further alleges that Iwamura’s stacked layers 20, 80, 30, and 40 would not have taught or suggested a single back metal surface layer, namely “only” a back metal layer to those of ordinary skill in the art.  Therefore, Applicant alleges that Iwamura cannot be said to disclose Applicant’s main substrate and back metal layer as now set forth in claim 1.
The Examiner respectfully disagrees with Applicant’s construction of “only the back metal layer” as recited in claim 1 because a person of ordinary skill would reasonably understand that a single layer can include multiple sub-layers.  For example, a person of ordinary skill would reasonably understand that a single layer of plywood would include several sub-layers of wood.  Furthermore, Applicant’s specification at Fig. 8B and [0047] describes the back metal layer 29 comprises the gold layer 29c, the palladium layer 29b, and the titanium layer 29a.  Therefore, the Examiner respectfully submits that a person of ordinary skill would reasonably interpret the claimed: “only the back metal layer” can comprise sub-layers, when read in view of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Manepalli et al. (US 2020/0273787, “Manepalli”) in view of Iwamura et al. (US 2020/0126695, “Iwamura”) and Syllaios et al. (US 2006/0128136, “Syllaios”).

Regarding claim 1, Manepalli discloses 1. An electronic module comprising (Fig. 1, [0013]; integrated circuit package assembly 100 is an electric module):
a metal base (Fig. 1, [0021]; the pad 110 on the circuit board 122 is a metal base);
a first ceramic substrate including a main substrate and a back metal layer (Fig. 1, [0021], [0023]; the package substrate 121 is first ceramic substrate comprising a main substrate and the pads 110 on the substrate 121 is a back metal layer), 
the main substrate having a back surface facing the metal base (Fig. 1, [0021], [0023]; the package substrate 121 has a back surface facing the pad 110)
and a front surface opposite to the back surface (Fig. 1, [0021], [0023]; the package substrate 121 has a front surface opposite the back surface), 
the back metal layer being on the back surface of the main substrate (Fig. 1, [0021], [0023]; the pads 110 being on the back surface of the package substrate 121),
the first ceramic substrate being mounted on the metal base via a solder joined with the back metal layer (Fig. 1, [0021], [0023]; the package substrate 121 being mounted on the pad 110 on the circuit board 122 via the solder balls 112 joined with the back metal layer or pads 110 the back surface of the package substrate 121);
and a die-capacitor mounted on the front surface of the main substrate along one edge of the ceramic substrate (Fig. 1, [0014], [0097]; the electronic component 102 is a die-capacitor mounted on the front surface of the package substrate 121 along one edge of the package substrate 121).
Manepalli does not disclose eutectic solder, wherein the main substrate is provided with only the back metal layer on the back surface, and wherein the back surface of the main substrate is provided with an exposure region where the back metal layer is not provided, and the exposure region includes a main region corresponding to an outer shape of the die-capacitor spreading along the front surface and an edge region extending from the main region to the one edge of the main substrate.
Iwamura discloses the main substrate is provided with only the back metal layer on the back surface (Figs. 1, 5, [0003], [0041]; a back surface of the ceramic alumina substrate 10/910 is provided with only the back metal layer on the back surface.  Examiner’s note: see the “Response to Arguments” section above which explains why Iwamura reads on this limitation.), 
and wherein the back surface of the main substrate is provided with an exposure region where the back metal layer is not provided (Figs. 1, 5, [0003], [0041]; a back surface of the ceramic alumina substrate 10/910 is provided with an exposure region where the metal electrode layer 20/920 is not provided), 
and the exposure region includes a main region corresponding to an outer shape of the die-capacitor spreading along the front surface and an edge region extending from the main region to the one edge of the main substrate (Figs. 1, 5, [0003], [0041]; the exposure region includes a main region corresponding to an outer shape of the resistive element 50/950, which is construed as an electronic component, along the front surface and an edge region extending from the main region to one edge of the ceramic alumina substrate 10/910 in a “Z” direction, which is in to and out of the figure.).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module with Iwamura’s ceramic alumina substrate and exposure region in order to suppress or prevent generation of voids and/or delamination between the termination electrode layer and the electroplated layer or the ceramic alumina substrate caused by load applied during solder bonding processes or heat cycle load, with a high degree of certainty, as suggested by Iwamura at [0054]. 
	Syllaios discloses eutectic solder (Fig. 7, [0033]; the solder layer 206 is gold–tin eutectic solder).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura, with Syllaios’ eutectic solder in order to in order to provide an electrical connection to an electrode formed on an electronic module, as suggested by Syllaios at [0033]. 

Regarding claim 4, Manepalli in view of Iwamura and Syllaios discloses the claimed invention ass applied to claim 1, above.
Manepalli does not disclose the first ceramic substrate includes an alumina substrate.
Iwamura discloses the first ceramic substrate includes an alumina substrate (Figs. 1, 5, [0003], [0041]; the ceramic alumina substrate 10/910).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Iwamura’s ceramic alumina substrate and exposure region in order to suppress or prevent generation of voids and/or delamination between the termination electrode layer and the electroplated layer or the ceramic alumina substrate caused by load applied during solder bonding processes or heat cycle load, with a high degree of certainty, as suggested by Iwamura at [0054]. 

Regarding claim 7, Manepalli in view of Iwamura and Syllaios discloses the claimed invention ass applied to claim 1, above.
Manepalli does not disclose the back metal layer includes at least one of titanium, palladium and gold, and the eutectic solder includes gold tin.
Syllaios discloses a metal layer includes at least one of titanium, palladium and gold, and the eutectic solder includes gold tin (Figs. 3-4, 7, [0028], [0033]; the bonding adhesion surface 24 comprises a first layer of titanium, a second layer of platinum, and a third layer of gold, and the solder layer 206 is gold–tin eutectic solder).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Syllaios’ eutectic solder and bonding adhesion surface in order to in order to provide an electrical connection to an electrode formed on an electronic module, as suggested by Syllaios at [0033]. 

Regarding claim 8, Manepalli in view of Iwamura and Syllaios discloses the claimed invention ass applied to claim 1, above.
Manepalli does not disclose the back metal layer includes a titanium layer, a palladium layer, and a gold layer, and the eutectic solder includes gold tin.
Syllaios discloses a metal layer includes a titanium layer, a palladium layer, and a gold layer, and the eutectic solder includes gold tin (Figs. 3-4, 7, [0028], [0033]; the bonding adhesion surface 24 comprises a first layer of titanium, a second layer of platinum, and a third layer of gold, and the solder layer 206 is gold–tin eutectic solder).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Syllaios’ eutectic solder and bonding adhesion surface in order to in order to provide an electrical connection to an electrode formed on an electronic module, as suggested by Syllaios at [0033]. 

Regarding claim 9, Manepalli in view of Iwamura and Syllaios discloses the claimed invention ass applied to claim 1, above.
Manepalli does not disclose the exposure region further includes a projection region that projects from the main region toward another edge of the main substrate, in addition to toward the one edge.
Iwamura discloses the exposure region further includes a projection region that projects from the main region toward another edge of the main substrate, in addition to toward the one edge (Figs. 1, 5, [0003], [0041]; the exposure region projects from the main region toward another edge of the ceramic alumina substrate 10/910 in a “Z” direction, which is in to and out of the figure, in addition to the one edge).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Iwamura’s ceramic alumina substrate and exposure region in order to suppress or prevent generation of voids and/or delamination between the termination electrode layer and the electroplated layer or the ceramic alumina substrate caused by load applied during solder bonding processes or heat cycle load, with a high degree of certainty, as suggested by Iwamura at [0054]. 

Regarding claim 10, Manepalli in view of Iwamura and Syllaios discloses the claimed invention ass applied to claim 9, above.
Manepalli does not disclose the projection region has a triangular shape or a rectangular shape.
Iwamura discloses the projection region has a triangular shape or a rectangular shape (Figs. 1, 5, [0003], [0041]; the exposure region projects from the main region toward the  other edge of the ceramic alumina substrate 10/910 in a “Z” direction, which is in to and out of the figure, and has a rectangular shape).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Iwamura’s ceramic alumina substrate and exposure region in order to suppress or prevent generation of voids and/or delamination between the termination electrode layer and the electroplated layer or the ceramic alumina substrate caused by load applied during solder bonding processes or heat cycle load, with a high degree of certainty, as suggested by Iwamura at [0054]. 

Regarding claim 11, Manepalli in view of Iwamura and Syllaios discloses the claimed invention ass applied to claim 1, above.
Manepalli does not disclose the main region is formed into a square shape and the edge region is formed into a rectangular shape.
It would have been obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with the main region formed into a square shape.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, it is commonly known that a die can have a square shape, therefore the main region can be construed to be the outline of a square die, which involves only routine skill in the art.
Iwamura discloses the edge region is formed into a rectangular shape (Figs. 1, 5, [0003], [0041]; the edge region extending from the main region to one edge of the ceramic alumina substrate 10/910 in a “Z” direction, which is in to and out of the figure, is a rectangular shape).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Iwamura’s ceramic alumina substrate and exposure region in order to suppress or prevent generation of voids and/or delamination between the termination electrode layer and the electroplated layer or the ceramic alumina substrate caused by load applied during solder bonding processes or heat cycle load, with a high degree of certainty, as suggested by Iwamura at [0054]. 

Regarding claim 12, Manepalli in view of Iwamura and Syllaios discloses the claimed invention ass applied to claim 1, above.
Manepalli does not disclose the exposure region is formed into a rectangular shape or a hexagonal shape in whole.
Iwamura discloses the exposure region is formed into a rectangular shape or a hexagonal shape in whole (Figs. 1, 5, [0003], [0041]; a back surface of the ceramic alumina substrate 10/910 is provided with an exposure region where the metal electrode layer 20/920 is not provided is formed into a rectangular shape in a “Z” direction, which is in to and out of the figure.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Iwamura’s ceramic alumina substrate and exposure region in order to suppress or prevent generation of voids and/or delamination between the termination electrode layer and the electroplated layer or the ceramic alumina substrate caused by load applied during solder bonding processes or heat cycle load, with a high degree of certainty, as suggested by Iwamura at [0054]. 

Claims 2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manepalli in view of Iwamura and Syllaios in view of Nishizawa et al. (JP2009094135, “Nishizawa.”  Examiner’s note: Nishizawa is cited in the IDS filed on 9/18/2019).

Regarding claim 2, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose the metal base includes at least one of a copper layer and a molybdenum layer.
Nishizawa discloses the metal base includes at least one of a copper layer and a molybdenum layer (Fig. 2, [0021]; the copper base plate 1 is a copper layer). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Nishizawa’s copper base plate in order to address a deficiency with alumina substrates which have low thermal conductivity by providing a solution for improved heat dissipation when mounting a semiconductor element that controls a large current, as suggested by Nishizawa at [0003]. 

Regarding claim 6, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose the first ceramic substrate has a thickness of 0.4±0.05 (mm), and the die-capacitor is mounted at a distance less than 0.8 (mm) from the one edge of the main substrate to an inside of the ceramic substrate.
	It would have been obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with the die capacitor mounted at a distance less than 0.8 mm from an edge of the ceramic substrate to an inside of the ceramic substrate.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, the placement of the die-capacitor at less than 0.8 mm from an edge of the ceramic substrate involves only routine skill in the art in order to maximize the usage of the surface of the ceramic substrate.
Nishizawa discloses a main substrate has a thickness of 0.4±0.05 (mm) (Fig. 2, [0021]; the ceramic substrate 21 has a thickness of 0.3 to 0.7mm). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Nishizawa’s ceramic substrate thickness in order to address a deficiency with alumina substrates which have low thermal conductivity by providing a solution for improved heat dissipation when mounting a semiconductor element that controls a large current, as suggested by Nishizawa at [0003]. 

Regarding claim 16, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose a surface area of the main substrate is smaller than a surface area of the metal base.
Nishizawa discloses a surface area of the main substrate is smaller than a surface area of the metal base (Fig. 2, [0021]; the base plate 1 has a larger surface area than the surface area of the ceramic substrate 21). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Nishizawa’s metal plate in order to address a deficiency with alumina substrates which have low thermal conductivity by providing a solution for improved heat dissipation when mounting a semiconductor element that controls a large current, as suggested by Nishizawa at [0003]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manepalli in view of Iwamura and Syllaios as applied to claim 1, above, in view of Aihara (US 2013/0248819, “Aihara”).

Regarding claim 3, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose the metal base includes a first copper layer, a molybdenum layer placed on the first copper layer, and a second copper layer placed on the molybdenum layer, the first and second copper layers sandwiching the molybdenum layer therebetween.
Aihara discloses a metal base includes a first copper layer, a molybdenum layer placed on the first copper layer, and a second copper layer placed on the molybdenum layer, the first and second copper layers sandwiching the molybdenum layer therebetween (Fig. 14, [0222]; a metal substrate having three layers of Cu/Mo/Cu).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Aihara’s metal substrate having three layers of Cu/Mo/Cu in order provide a structure in which Mo having high mechanical strength is sandwiched between Cu which is readily finished, having an advantage of facilitating finishing, such as cutting, compared to a metal substrate having three layers of Mo/Cu/Mo, as suggested by Aihara at [0222]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Manepalli in view of Iwamura and Syllaios as applied to claim 1, above, in view of Mosley et al. (US 2008/0001253, “Mosley”).

Regarding claim 5, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose the die-capacitor is mainly formed of barium titanate.
Mosley discloses a die-capacitor is mainly formed of barium titanate (Fig. 1A, [0022], [0030]; a barium titanate dielectric material is placed between the capacitor electrodes).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Mosley’s barium titanate dielectric material in order provide a solution to minimize Equivalent Series Resistance or Equivalent Series Inductance to minimize impedances such as printed circuit board path resistance or inductance, as suggested by Mosley at [0004]. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manepalli in view of Iwamura and Syllaios as applied to claim 1, above, in view of Kanie et al. (US 2009/0290398, “Kanie”).

Regarding claim 13, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose a plurality of ceramic substrates including the first ceramic substrate; and a field effect transistor mounted on the metal base between the first ceramic substrate and another ceramic substrate of the plurality of ceramic substrates.
Kanie discloses a plurality of ceramic substrates including the first ceramic substrate (Figs. 1, 2, [0030]; a plurality of ceramic substrates 21); 
and a field effect transistor mounted on the metal base between the first ceramic substrate and another ceramic substrate of the plurality of ceramic substrates (Figs. 1, 2, [0030]; semiconductor chip 23, which has a metal oxide semiconductor field effect transistor or MOSFET, is on the metal base 20 between one ceramic substrate 21 and another ceramic substrate 21 of the plurality of ceramic substrates 21).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Kanie’s ceramic substrates and MOSFET in order provide a power converter that prevents current and voltage imbalance due to the difference of the lengths of current paths from a capacitor through plural semiconductor chips to a node that is connected to an output electrode, as suggested by Kanie at [0011]. 

Regarding claim 14, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose a plurality of ceramic substrates each including a main substrate, wherein the one edge of the first ceramic substrate is adjacent to another ceramic substrate placed adjacent to the first ceramic substrate.
Kanie discloses a plurality of ceramic substrates each including a main substrate (Figs. 1, 2, [0030]; a plurality of ceramic substrates 21), 
wherein the one edge of the first ceramic substrate is adjacent to another ceramic substrate placed adjacent to the first ceramic substrate (Figs. 1, 2, [0030]; one edge of a first ceramic substrate 21 is adjacent to another ceramic substrate 21 placed adjacent to the ceramic substrate 21).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Kanie’s ceramic substrates and MOSFET in order provide a power converter that prevents current and voltage imbalance due to the difference of the lengths of current paths from a capacitor through plural semiconductor chips to a node that is connected to an output electrode, as suggested by Kanie at [0011]. 

Regarding claim 15, Manepalli in view of Iwamura and Syllaios discloses the claimed invention as applied to claim 1, above.
Manepalli does not disclose a package placed on the metal base and surrounding the first ceramic substrate therein; and a lid attached to a top of the package to close an opening of the package.
Kanie discloses a package placed on the metal base and surrounding the first ceramic substrate therein (Figs. 1, 2, [0030], [0034], 0038; the frame 30 is a package placed on the metal base 20 and surrounding the ceramic substrate 21 therein); 
and a lid attached to a top of the package to close an opening of the package (Figs. 1, 2, [0030], [0034], 0038; the conductor 28 is a lid attached to a top of the frame 30 to close an opening in the center portion of the package formed by the frame 30).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Manepalli’s electronic module, as modified by Iwamura and Syllaios, with Kanie’s ceramic substrates and MOSFET in order provide a power converter that prevents current and voltage imbalance due to the difference of the lengths of current paths from a capacitor through plural semiconductor chips to a node that is connected to an output electrode, as suggested by Kanie at [0011]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847